Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 November 2020.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…comparing a parameter for the command for the memory device to a plurality of parameters in the list of authorized parameters, wherein comparing the parameter for the command for the memory device to the plurality of parameters comprises comparing a length of the command for the memory device to a command length parameter: accepting the command in response to the command matching the given authorized command in the list of commands and the parameter matching at least one parameter in the list of authorized parameters; and…
 
[Claims 3-5, 17 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 6) “…a command comparator compares a command stored in a command register to each command in the list of commands to determine if the command is authorized; the command comparator identifies a match between a given command of the list of commands and the command stored in the command register; the given 

[Claim 7-13 indicated allowable by virtue of depending from and incorporating the subject matter of claim 6.]

(Claim 14) “…compare a command stored in a command register to a list of authorized commands stored in registers in a baseboard management controller to identify a given authorized command in the list of authorized commands, wherein the given authorized command is associated with a list of authorized parameters; compare a parameter for the command stored in the command register to a plurality of parameters in the list of authorized parameters, wherein comparing the parameter for the command stored in the command register comprises comparing a length of the command stored in the command register to a command length parameter accept the command stored in the command register based on the comparison of the parameter for the command stored in the command register with the plurality of parameters;...”
[Claim 15 indicated allowable by virtue of depending from and incorporating the subject matter of claim 14.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 24 November 2020 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137